 TEAMSTERS,LOCAL 70227Brotherhood of Teamsters&Auto Truck Drivers Lo-cal No.70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandGrinnell Company of the Pacific.Case 20-CB-2172June 16, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn March 19, 1971, Trial Examiner Stanley Gilbertissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in certainunfair labor practices alleged in the complaint, as setforth in the attached Trial Examiner's Decision. There-after, the General Counsel filed timely exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based on a chargefiled on January 21, 1970, by Grinnell Company of the Pa-cific, hereinafter referred to as Grinnell or the Company, thecomplaint herein was issued October 29, 1970. The complaintalleges that Brotherhood of Teamsters & Auto Truck DriversLocalNo. 70, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, referredto hereinafter as the Respondent or the Union, violated Sec-tion 8(b)(1)(A) of the Act by citing Charles Frizado, an em-ployee of Grinnell, to appear before the Respondent's execu-tive board and by finding him. Respondent, in its answer,denies that it violated the Act as alleged in the complaint.Pursuant to notice, a hearing was held in San Francisco,California, on January 7 and 11, 1971. Appearances wereentered on behalf of all of the parties and briefs were receivedfrom them within the time designated therefor.191 NLRB No. 43Upon the entire record in this proceeding and my observa-tion of thewitnessesas they testified, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGrinnell, a California corporation, has a plant located inEmeryville, California, and at all times material herein hasbeen engaged in the wholesale sale and distribution of metalpipe and pipe fittings. During the calendar year preceding theissuance of the complaint, Grinnell, in the course and con-duct of its business operations, purchased and received at itsfacilities in the State of California goods and products valuedin excess of $50,000 directly from suppliers located outsidethe State of California.As is admitted by Respondent, Grinnell is, and at all timematerial herein has been, an employer engaged in commerceand operations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by the Respondent, it is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged in paragraph VI of the complaint as follows:(a) At all times material herein, Respondent has beenthe exclusive representative for the purposes of collectivebargaining, of all truck drivers employed by Grinnell atits plant in Emeryville, California.(b)At all times material herein, Respondent andGrinnell, have been parties to a collective bargainingagreement, covering the employees in the unit describedabove in paragraph VI(a), effective, on its face, from July1, 1967 to June 30, 1970.The aforesaid allegations are admitted' by Respondent andfound to be supported by the record.It is alleged in paragraph VII of the complaint as follows:(a)On or about December 18,,1969 and continuingthereafter,Respondent disciplined employee CharlesFrizado by. citing him to appear before Respondent'sExecutive Board for exercising rights guaranteed to himin an oral arrangement construing certain working con-ditions encompassed by the collective bargaining agree-ment described above in paragraph VI(b). ,(b)On or about January 13, 1970 and continuingthereafter, Respondent fined employee Charles Frizadofor exercising rights guaranteed to him in an oral ar-rangement construing certain working conditions en-compassed by the collective bargaining agreement de-scribed above in paragraph VI(b).In its answer, Respondent denies the entire paragraph VII ofthe complaint. It appears from the record, however, that theRespondent does not dispute that it cited Charles Frizado toappear before Respondent's executive board on December 18,1969, and that on about January 13, 1970, it fined Frizado thesum of $171,.The aforesaid collective-bargaining agreement contains,in-ter alia,the[ following provision in section 11C thereof:Whenever possible, and when desired by the employee,he may stagger or spread his vacation period throughoutthe year. However, in no case shall any portion of avacation be less than one (1) week.It is undisputed that Frizado took a 2-day vacation onNovember 6' and 7, 1969, and a 3-day vacation on December4, 5, and 8, 1969. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDIt appears that the citation and fine were based upon acharge brought by William Botelho, who at the time and forapproximately 7 years prior thereto, served as shop stewardat the Company's Emeryville plant. It further appears thatthe charge recited that Frizado had taken his vacation inincrements of 2 days and 3 days on the aforementioned dates.According to the Bill of Particulars filed by General Coun-sel, the oral arrangement referred to in paragraph VII(a) andVII(b) of the complaint was entered into by the Company'sBranch Manager Kurt Schroers "and/or" Warehouse Super-intendent Louis Wilson on behalf of the Company and ShopSteward William Botelho on behalf of Respondent. It is fur-ther alleged in the Bill of Particulars that the oral arrange-ment was made on December 3, 1969, and that the aforesaidarrangement was "to permit employee Charles Frizado totake a vacation consisting of less than 1 week and Botelhothereafter gave oral approval to employee Charles Frizado totake a vacation of less than one week."It is well established that a union does not violate the Actby levying fines against its members in support of a legitimateunion interest.N.L.R.B. v. Allis-Chalmers Mfg. Co.,388 U.S.175, andScofield v. N.L.R.B.,394 U.S. 423. It would appearthat union members' adherence to the terms of a collective-bargaining agreement under which they are working consti-tutes a legitimate union interest. It follows that Respondent'sciting Frizado and levying a fine against him for splitting hisvacation in increments of less than 1 week (contrary to theaforementioned provision of the collective-bargaining agree-ment under which he was working which prohibited suchaction) would not, without more, constitute a violation of theAct. During the course of the hearing the General Counselapparently so conceded.The General Counsel contends, however, that certain con-duct of Botelho introduced circumstances that made Re-spondent's action against Frizado (which would otherwisehave been lawful) unlawful. The said alleged circumstancesmay be summarized as follows: (1) that Botelho on behalf ofthe Union entered into an oral agreement with Grinnell topermit Frizado to take his vacationin incrementsof less than1week; and (2) that Botelho's motive in filing the chargeagainst Frizado was to support his own grievance againstGrinnell for having laid him off and, therefore, the ensuingcitation and fine were not in support of a legitimate unioninterest but rather, in the circumstances, were "arbitrary andinvidious." In addition, the Charging Party argues thatBoteIlio informed Frizado that he could take his 3-day vaca-tion in December and, therefore, the Union was estoppedfrom lawfully fining him for proceeding to take his vacationin reliance on Botelho's representation.Schroers became branch manager of the Emeryville plantin'the latter part of October 1969. Shortly thereafter, in orderto work out the vacation schedules for those employees whohad not taken all of the vacation due them, he called inFrizado and, upon Frizado's request, agreed that Frizadocould take his week's vacation split into the aforementioned2 days in early November and 3 days in early December. Itappears that, at the time, Schroers was not aware of theprovision in the collective-bargaining agreement which pro-hibited splitting employees'vacations into increments of lessthan 1 week, but that Frizado was aware of it. It furtherappears that Schroers was not made aware of such provisionuntil just before Frizado took the remaining 3 days of hisvacation in December. It is found from the credited evidenceof'Botelho that it was not until a day before Frizado was dueto start his 3-day vacation in December that he (Botelho)learned of Frizado's vacation arrangement.' Botelho's cred-ited testimony with respect theretois asfollows:He [Wilson] told me, he said, "Chuck is going to be offthree days on vacation so that will give me time to workon his truck." I then asked Wilson how did he end upwith three days on his vacation and he proceeded to tellme he took the 4th, 5th and 6th of November. [Thecorrect dates are November 6 and 7.] I then told him, Isaid, "He can't do that. It is against the contract." Loushrugged his shoulders and walked off. Then I proceededup to Mr. Frizado ....Botelho then confronted Frizado with respect to his havingarranged to split his vacation. There is some confusion in therecord as to whether this occurred on December 2 or 3. It isinferred that it occurred in the morning of December 3.Botelho testified to his conversation with Frizado as follows:He was out in front of the bay tying his truck. I walkedup and I said, "Chuck, you know it is against the rulesto split your vacation." He turned to me and he said,"You are not my boss. Kurt Schroers is my boss and hewants me to use my vacation up." I decided there wasno use in saying anything by the tone of his voice becausehe would get into a fight. I turned around and I said,"O.K., I will go see the boss." That is when I proceededtoMr. Schroers's office.Frizado's testimony is consistent with the above-quoted tes-timony of Botelho, and, in addition, Frizado testified that headmitted to Botelho that he knew he could not split hisvacation into increments of less than 1 week. Botelho's abovetestimony is creditedas well asFrizado's testimony withrespect to his aforesaid admission.Botelho then proceeded to Schroers' office and, accordingto his credited testimony, he asked Schroers if he knewFrizado was splitting his vacation(ostensibly in incrementsof less than 1 week); Schroers asked him what was wrongwith that; he pointed out to Schroers the provision in thecontract which prohibited such action; Schroers said, "Whatdo you want me to do? He has got it coming, I have got topay him"; and Botelho replied, "I guess there is nothing youcan do. It is a union problem." Schroers testified that he wasnot aware of the provision in the contract against splittingvacations and his further testimony with respect to their con-versation was consistent with that of Botelho except that hecould not recall referring to the contract. However, he admit-ted it was possible that it could have happened. Further,Schroers admitted that he understood from his conversationwith Botelho that Botelho did not agree to Frizado splittinghis vacation.After his above-outlined conversation with Schroers,Botelho then spoke with Frizado. According to Frizado, he(Frizado) was standing next to Albert Nobriga, shipping fore-man, when Botelho walked up to him. Frizado and Nobrigatestified that Botelho stated to Frizado that he "had it allfixed up" with Schroers for Frizado to go ahead and take hisvacation and that Botelho also cautioned Frizado not to letithappenagain.On the other hand, Botelho testified thatwhen he spoke to Frizado the second time that day he merelysaid, "Chuck, I talked to Schroers and I will take care of it."Botelho denied that he said anything to Frizado to the effectthat it was all right to take his vacation on a split basis or thathe cautioned him not to let it happen again. He further-tes-tified that he did not notice whether Nobriga was present atthe time. Further, Botelho testified that he told-Frizado thathe "was going to cite him" and explained that that was con-'Frizado testified that he did not tell Botelho of his arrangement to splithis vacation because he knew it was prohibited. TEAMSTERS,LOCAL 70229veyed to Frizado when he told him he "was goingto take careof it."2LouisWilson, who was warehouse superintendent fromOctober 1969 to December 15, 1970, testified that he had aconversation with Botelho apparently on themorning ofDecember 3. His testimony with respect theretois asfollows:The witness: The conversation began like this, that hehad been into the office talking to Mr. Schroers aboutMr. Frizado's vacation and he asked me did I know thathe had split his vacation and IsaidI did, that I gave himpermissionto split his vacation. He asked me did I knowthat that was against the contractor againstthe rulesand I didn't.And so he said it was all right for him to do it thistime, but don't let it happen again.Botelho denied that he had ever had such a conversation withWilson. It appears from Botelho's testimony that he only hadone conversation with Wilson that morning about Frizadoand that it occurred prior to his confronting Frizado and,therefore, prior to his conversation with Schroers.' The TrialExaminer is of the opinion that Botelho's denial of a conver-sation with Wilson after confronting Frizado should be cred-ited. The testimony of Botelho and Schroers clearly indicatedthat in their conversation Botelho did not agree to or approveof Frizado splitting his vacation. It appears unlikely thatimmediately thereafter Botelho informed Frizado or Wilsonthat he did approve of it. Botelho's testimony that he statedto Frizado, "I will take care of it" is too ambiguous to beconstrued as indicating that he approved or, for that matter,disapproved of Frizado taking a split vacation. It does appearlikely, and it is inferred, that Botelho warned Frizado not tosplit his vacationagain,asNorbiga and Frizado testified,which warning coupled with Botelho's statement that hewould "take care of it" could havebeenconstrued by Nobrigaand Frizado as meaning that Botelho had "it all fixed up"with Schroers as they testified.It is concluded that General Counsel has failed to sustainhis contention that therewas an agreementbetween the Com-pany and Respondent that Frizado could split his vacation.Frizado's arrangement to take a split vacation was made inthe latter part of October or the first part of November andFrizado took the first 2 days of his split vacation in earlyNovember. It was not until December 3 that Botelho learnedof the arrangement. Thus, the split vacationwasafait accom-pliwhen Botelho learned about it. It does not appear fromthe credited evidence that it is appropriate to conclude thatthe Union through Botelho's conduct retroactively agreed toFrizado's split vacation.' At the most, it appears that, afterSchroers pointed out to him that Frizado had 3 more days'vacation due him, Botelho did not object to Frizado complet-ing his split vacation, that he merely acquiesced in Schroers'statement of Grinnell's obligation to give Frizado the balanceof his vacation.'tIt does not appear that Frizado could reasonably have understood themeaning Botelho testified he intended.'Botelho's testimony, which is quoted hereinabove and which is cred-ited, is that he learned about Frizado's split vacation from Wilson in hisconversation with Wilson that morning.°It is clear that Botelho made no such agreement with Schroers and itappears from his credited testimony that he made no such agreement withWilson5It is noted that Frizado testified that he did not know of any occasionwhen Botelho "made any kind of an arrangement that would be differentwhen the contract for one of the employees " There is no showing thatIt appears that the Charging Party's contention that theRespondent was estopped from lawfully fining Frizado fortaking his 3-day vacation in December is not well conceived.Frizado was fined for taking a split vacation starting onNovember 6 and 7 and,therefore,the argument that he tookhis split vacation in reliance on a representation by Botelhonot made until December 3 could not constitute a basis forfinding that Respondent was estopped from lawfully findinghim. The conduct for which he was fined commenced amonth prior to the representation upon which the ChargingParty claims Frizado relied.Frizado testified that at the timehe arranged to take the split vacation he knew that it wasprohibited by the union contract and that because he wasaware of the prohibition he did not tell Botelho of the ar-rangement. Thus, it cannot be said that he took his vacationon a split basis in reliance upon a representation by Botelho.By letter dated December 2, 1969,Botelho was notifiedthat he was being laid off due to the"slackness of work."According to Botelho's testimony,which is credited, on theevening of the day he confronted Frizado with splitting hisvacation and stated his objection to the arrangement toSchroers,Botelho reported Frizado's action to Union AgentBob Windsor,who told him to fill out a citation and leave itat the union office.Botelho testified that this was on theevening of December 2. However, it appears that the reporttoWindsor was made on the evening of December 3. Thefollowing morning Botelho left the citation form(which waspartially filled out by Botelho) at the union office. This formcontained the charge by Botelho that Frizado took a splitvacation of 2 days in November and 3 days in December.It is the General Counsel's contention that Botelho's mo-tive in filing the charge against Frizado was to bolster thegrievance he filed against Grinnell for laying him off. It ap-pears that a basis'of the grievance was that he was laid offbecause he protested Frizado's split vacation.In effect, theGeneral Counsel argues therefrom that because Botelho wasa union steward(and thus an agent of Respondent)and hismotive in filing the charge against Frizado was for personalreasons, Respondent's citing of Frizado and fining him wereunlawful in that they were not in implementation of a legiti-mate union interest.The Trial Examiner is of the opinion that the record cannotsupport a finding that Botelho's motive in filing a chargeagainst Frizado was to bolster his grievance against Grinnell.Frizado credibly testified as follows:Q. Would it be a fair statement, then,Mr. Botelho hadthe reputation among the drivers of being very insistentupon sticking to the letter of the contract?A. Yes, very.Q. And he enforced the contract against Grinnell tomake sure there would be no violations,isn't that right?A. Thatis true.Q. And hehad that reputation, didn't he?A. Yes.The Trial Examiner is of the opinion that Botelho broughtthe charge against Frizado in accordance with his reputationof being a strict constructionist of the union contract. It doesnot appear that Botelho had any reason to believe that Schro-ers would dispute the fact that he(Botelho)had protestedFrizado splitting his vacation and, therefore,it is unlikelythat Botelho would have believed it necessary to file a chargeagainst Fnzado in order to establish that he had made sucha protest. In addition,even if it be assumed that he believedit necessary,it appears unlikely that on the very same day hereceived notice of his layoff he would have exercised theextraordinary foresight to bring a charge against Frizado inBotelho ever made suchan arrangementfor any employee. 230DECISIONS'OF NATIONALL1ABOR RELATIONS BOARD,order to support a grievance with respect to his layoff. (Itappears that Botelho made the protest on the morning ofDecember 3 before he receivednoticeof his layoff, but, con-trary to his testimony,it is found that he notified the unionagent of Frizado's split vacation on the evening of December3, subsequent to receiving his layoff notice.)'It is, therefore, concluded that General Counsel has failedto sustain his contention that Botelho's motive for filing acharge was to bolster his grievance against Grinnell, and thatthere is no merit to General Counsel's argument that thecitation issued against Frizado and his fine were not to imple-ment a legitimate union interest.?'Botelho testified that he protested the split vacation on December 2,notified Windsor on the evening of December2 and receivedhis notice oflayoff on December 3.'This conclusionshould notbe construed as an indication that, if Botel-ho's motive had been as contendedby GeneralCounsel, it would have beenfound that the citation and fine were unlawful. This issue has not beenconsidered, in view ofthe dispositionof the premiseupon which GeneralCounsel bases his contention that Respondent's action was not to implementa legitimate union interest.Upon the,basis of the foregoing findingsof fi ct`and theentirerecordin the case, I make the following:CONCLUSIONS OF LAW1.Grinnell is,and at all times material herein has been, anemployer engaged in commerce and operations affectingcommercewithin themeaning of Section2(2), (6),,and*(7) ofthe Act.2.TheRespondentais, and at all times,material herein-hasbeen,a labor organization within,,the-meaningof Section 2(5)of the Act.3. The :General Counsel has failed_to prove by a preponder-anoe_of the evidencethe allegations4n the:.complaintFthatRespondentviolated Section S(b)('I)(A) ofathe;A''ctb cWng5,Frtzado to appear before R'espondent's executiveboard of or,about December -18, 1969; and by,,fining himan or `about'January 13, 1970..Uponthe foregoing findingsof fact; conclusionsof law, andthe entirerecord,and pursuant to Section10(c) of the Act,I herebyissuethe following recommended:ORDERThe complainthereinshould be,and ishereby,dismissedin itsentirety.